Title: Thomas Jefferson to James Ewell, 7 November 1819
From: Jefferson, Thomas
To: Ewell, James


					
						
							Monticello
							Nov. 7. 19
						
					
					I thank you, dear Sir, for the new edition of your Medical companion, rendered certainly more valuable by the new additions, and especially that of our domestic medicinal plants. when I was a boy there was in every house a small pamphlet written by old Dr Byrd of Westover, called ‘the poor planter’s physician, or every man his own doctor.’ this gave the list of our medicinal plants, and the diseases most common for which they were good and the processes and doses. I have not seen a copy of it for 50. years except the one I possessed, bound up in a volume called the young man’s companion, which volume is now in the library of Congress. it would be a valuable sheet or two as an Appendix to your book. the mineral medecines are much too dangerous to be used in a family but under the direction of a Physician. Accept my friendly & respectful salutations.
					
						
							Th: Jefferson
						
					
				